ON MOTION NOR REHEARING.
Hunt, J.
— A petition for a rehearing has been filed, based upon the ground that counsel for appellants expected to argue the case orally, but could not, because it “ became necessary for said counsel to attend the district court at White Sulphqr *433Springs, Montana, and tbe nature of his business there was such that he could not, without a violation of professional duty, decline or refuse to give personal attention to it.”
The supreme court docket is now nearly eighteen months behind. It is therefore imperatively necessary that causes be submitted upon the dates set for their hearing, to the end that the work of the court may progress. Moreover, if, after causes are set in this court, professional engagements of counsel in other state courts conflict with the sitting of the supreme court, we think the primary duty of counsel is to the appellate tribunal. We must insist upon the enforcements of this unwritten, but manifestly proper, rule.
The excuse of counsel being insufficient, we decline to consider the motion for a rehearing.

Motion denied.

De Witt, J., concurs.